[Cite as Boddie v. Prisley, 2013-Ohio-4462.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Howard Boddie, Jr.,                                   :

                 Plaintiff-Appellant,                 :
                                                                        No. 13AP-247
v.                                                    :            (C.P.C. No. 10CVA-11-17348)

Michael A. Prisley,                                   :          (ACCELERATED CALENDAR)

                 Defendant-Appellee.                  :




                                               D E C I S I O N

                                     Rendered on October 8, 2013


                 Howard Boddie, Jr., pro se.

                 David A. Goldstein Co., L.P.A., and David A. Goldstein, for
                 appellee.

                   APPEAL from the Franklin County Court of Common Pleas

KLATT, P.J.
        {¶ 1} Plaintiff-appellant, Howard Boddie, Jr., appeals from a judgment entry
entered by the Franklin County Court of Common Pleas that denied his motion for relief
from judgment filed pursuant to Civ.R. 60(B)(5). For the following reasons, we affirm
that judgment.
I. Factual and Procedural Background
        {¶ 2} On November 24, 2010, appellant filed a three-count complaint in the trial
court against defendant-appellee, Michael A. Prisley, an attorney who represented
appellant in a criminal matter. Appellant's complaint generally alleged that Prisley did
not provide him with effective assistance of counsel during that representation. After
Prisley responded to the complaint with a motion to dismiss and for a more definite
No. 13AP-247                                                                                   2

statement, appellant filed an amended complaint in which he included a number of more
specific allegations against Prisley. On January 18, 2011, Prisley timely filed an answer to
the amended complaint.
           {¶ 3} Subsequently, on May 6, 2011, Prisley filed a motion for summary
judgment, claiming that no genuine issues of material facts existed and that he was
entitled to judgment as a matter of law.                      Appellant responded by requesting a
continuance, pursuant to Civ.R. 56(E), so that he could adequately perform discovery. He
claimed that his numerous court appearances in Franklin County1 made it impossible for
him to prepare his discovery requests in this case. By a decision and entry filed July 16,
2012, the trial court granted Prisley summary judgment and entered judgment in his
favor on all counts of appellant's complaint, terminating the case. The trial court also
specifically denied appellant's requested continuance, concluding that he failed to present
sufficient reasons that would justify a continuance. Appellant did not appeal the trial
court's decision. Instead, on November 7, 2012, appellant filed a motion for relief from
judgment pursuant to Civ.R. 60(B)(5). The trial court denied appellant's motion.
    II. The Appeal
           {¶ 4} Appellant appeals and assigns the following error:
                   The appellant contends that the trial court violated his
                   statutory and constitutional rights to meaningful access to the
                   courts, due process, and equal protection of law under the 1st,
                   and 14th Amendments to the United States Constitutions,
                   when the trial court denied his Civil Rule 60(B)(5) motion
                   without holding a hearing which constitutes an abuse of
                   discretion, where (3) grounds for relief were supported by
                   operative facts.

     A. Did the Trial Court Abuse its Discretion by Denying Appellant's
Motion for Relief from Judgment?

           {¶ 5} In his assignment of error, appellant contends that the trial court erred by
denying his motion for relief from judgment. We disagree. The decision to grant or deny
a Civ.R. 60(B) motion rests in the trial court's sound discretion. Bank of Am., N.A. v.
Pandey, 10th Dist. No. 12AP-950, 2013-Ohio-3830, ¶ 7, citing Griffey v. Rajan, 33 Ohio
1   At the time, appellant was incarcerated as a result of the criminal matter.
No. 13AP-247                                                                              3

St.3d 75, 77 (1987). An appellate court will not reverse such a decision absent an abuse of
that discretion. Id.
       {¶ 6} The basis for appellant's Civ.R. 60(B) motion was his assertion that the trial
court erred by granting summary judgment in favor of Prisley and by denying appellant's
Civ.R. 56(F) request for a continuance. Appellant could have appealed these alleged
errors in a direct appeal of the summary judgment decision. However, appellant did not
appeal the trial court's summary judgment decision, and he may not use a Civ.R. 60(B)
motion as a substitute for a direct appeal. Citimortgage, Inc. v. Clardy, 10th Dist. No.
06AP-1011, 2007-Ohio-2940, ¶ 7. Parties may not use a Civ.R. 60(B) motion to argue
issues they could have raised in an appeal from the trial court's original judgment. Rose v.
Zyniewicz, 10th Dist. No. 10AP-91, 2011-Ohio-3702, ¶ 19; Wells Fargo Bank, N.A. v.
Smith, 10th Dist. No. 09AP-559, 2009-Ohio-6576, ¶ 11. The trial court properly denied
appellant's motion because it was being used merely as a substitute for a direct appeal. Id.
at ¶ 12; Blount v. Smith, 8th Dist. No. 96991, 2012-Ohio-595, ¶ 10.
III. Conclusion
       {¶ 7} Appellant may not use a motion for relief from judgment as a substitute for
an appeal from the trial court's decision to award summary judgment to Prisley. For that
reason, the trial court did not abuse its discretion by denying appellant's motion without a
hearing. We overrule appellant's assignment of error and affirm the judgment of the
Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                           BROWN and SADLER, JJ., concur.